Case: 12-20272       Document: 00512222622         Page: 1     Date Filed: 04/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 26, 2013
                                     No. 12-20272
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE LUIS ROJAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-116-2


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jose Luis Rojas appeals the sentence imposed following his guilty plea
conviction of conspiring to commit sex trafficking and to harbor illegal aliens.
He challenges the substantive reasonableness of his sentence, arguing that the
enhancement of his sentence under U.S.S.G. § 3B1.1(a) increased his advisory
sentencing guidelines range such that his sentence was greater than necessary
to achieve the sentencing goals of 18 U.S.C. § 3553(a). Although his total
sentence of 192 months of imprisonment fell well below his advisory sentencing

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20272     Document: 00512222622       Page: 2   Date Filed: 04/26/2013

                                   No. 12-20272

guidelines range of life imprisonment, Rojas contends that an even shorter term
of imprisonment was appropriate because he was merely a maintenance worker
at his sister’s brothel, the offense was his first incursion into significant
criminality, and during his many years in the United States he was a hard
working member of the community.
      We review criminal sentences, including those based on variances, for
reasonableness. Gall v. United States, 552 U.S. 38, 51 (2007). “Appellate review
is highly deferential as the sentencing judge is in a superior position to find facts
and judge their import under § 3553(a) with respect to a particular defendant.”
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Despite
the mitigating factors in Rojas’s case, the district court noted that the sentence
imposed was appropriate in light of the large scale of Rojas’s operation. Rojas’s
assertion that he should have been sentenced further below the guidelines range
merely reflects a disagreement with the district court’s weighing of the § 3553(a)
factors. See Gall, 552 U.S. at 51.
      AFFIRMED.




                                         2